DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. Claims 1, 4-9, 21, and 26 are currently pending. Claims 22, 23, and 25 have been withdrawn from consideration. Claims 2, 3, 10-20, 24, 27, and 28 have been cancelled from consideration. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0262131 (Russick hereinafter) in view of US 2009/0208345 (Moore hereinafter) and further in view of US 9328727 (Koehl hereinafter).
Regarding claim 1, Russick teaches a bilge pumping system for a boat that discloses a first pump powered by a first electric motor (Pump 12 must be driven by an electric motor of sorts due to being connected to the battery 18); and a first controller controlling the first electric motor (Controller 20); a second pump powered by a second electric motor (¶ 71 details the use of a plurality of pumps 12), the second electric motor configured to be controlled by the first controller (Controller 20 per ¶ 71); and a water-level sensor on the second pump configured to be actuated by a presence and/or absence of water (¶ 71-72 with water level sensors 14 in Figure 4); wherein the first controller is configured to determine if the part of the pump system associated with the first pump is malfunctioning (Figure 11 with ¶ 117); and wherein in response to determining that the part of the pump system associated with the first pump is malfunctioning, the first controller is configured to control the first electric motor according to a predetermined routine configured to rectify the malfunction (Figure 11 with ¶ 117).
Russick is silent with respect to the second pump being located at a second elevation in the pump system that is higher than the first elevation; and wherein in response to determining that the part of the pump system associated with the first pump is malfunctioning, the first controller is configured to start the second pump, and the second pump is configured to run for a predetermined period or until the water-level sensor no longer detects the presence of water.
However, Moore teaches a sump pumping system that discloses the use of a first pump/motor (Pump with motor 104 per ¶ 21), a second pump/motor (Pump with motor 106 per ¶ 21), and a common controller (Controller 202 ¶ 32-33) with the second pump/motor being at a higher elevation than the first pump/motor (Figure 1); and wherein in response to determining that the part of the pump system associated with the first pump is malfunctioning, the first controller is configured to start the second pump, and the second pump is configured to run for a predetermined period or until the water-level sensor no longer detects the presence of water (¶ 23-26 detail the use of a higher water level sensor that activates the second pump/motor to ensure proper drainage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of pumps in Russick with the height differences of the two pumps taught in Moore to ensure that the second pump is not affected by blockages impacting the first pump. 
Russick is silent with respect to the predetermined routine comprises at least one of the following: (a) stopping the first pump and subsequently restarting the first pump; and (b) operating the first pump at a different flow rate than a flow rate at which the first pump was operating when the first controller determined the part of the pump system associated with the first pump was malfunctioning: wherein the predetermined routine further comprises: determining if the malfunction has been rectified after performing at least one of (a) and (b); repeating at least one of (a) and (b) in response to determining that the part of the pump system associated with the first pump is still malfunctioning; and only after repeating at least one of (a) and (b) a predetermined number of times or for a predetermined period, stopping the first pump in response to determining that the part of the pump system associated with the first pump is still malfunctioning.
However, Koehl teaches a pump control system that discloses a pump control routine with operating the pump at a different flow rate than a flow rate at which the pump was operating when the controller determined the pump system was malfunctioning (Abstract discloses a limping control after a fault condition paired with Column 1 Line 66 to Column 2 Line 8 and Column 18 Line 10 through Column 19 Line 8). The combination of Russick and Koehl would further disclose that the predetermined routine further comprises: determining if the malfunction has been rectified after performing at least one of (a) and (b); repeating at least one of (a) and (b) in response to determining that the part of the pump system associated with the first pump is still malfunctioning (Inherent that the control loop of Russick and Koehl would attempt the limp mode after a fault then either resetting the pump system or running the limp mode again); and only after repeating at least one of (a) and (b) a predetermined number of times or for a predetermined period, stopping the first pump in response to determining that the part of the pump system associated with the first pump is still malfunctioning (¶ 117 of Russick details stopping the system). The constant feedback control of Koehl when applied to Russick would allow for the system to sense when a limp mode should be applied which will pump at a different flow rate. The teachings of Koehl allow for retesting to be performed to confirm the continued limp mode or a return to normal. The operation will continue until a shut-down point is reached per Russick as preset into the control scheme of the controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control routine of Russick with the limp mode of Koehl to prevent the pump system from operating in faulty conditions.
Regarding claim 5, Russick’s modified teachings are described above in claim 1 where Russick further discloses comprising a current sensor configured to sense a current flowing through the first electric motor and in electrical communication with the first controller (Sensor 46 per ¶ 75-76 of Russick); wherein the first controller uses information from the current sensor to determine if the part of the pump system associated with the first pump is malfunctioning (¶ 76 of Russick).
Regarding claim 6, Russick’s modified teachings are described above in claim 1 where Russick further discloses that the malfunction is one of an air- locked state of a hose in fluid communication with the first pump, a stalled state of the first electric motor, a blockage in the first pump and/or the hose, and a blown fuse (¶ 117 of Russick details a blockage of the pump).
Regarding claim 9, Russick’s modified teachings are described above in claim 1 where Russick further discloses that the controller is located on or within a housing of the first pump (¶ 68 of Russick).
Regarding claim 21, Russick’s modified teachings are described above in claim 1 where Russick further discloses the first pump being a bilge pump (¶ 62 of Russick details pump 12 is a bilge pump).
Claims 4, 8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0262131 (Russick) in view of US 2009/0208345 (Moore) in view of US 9328727 (Koehl) and further in view of US 2007/0154322 (Stiles hereinafter).
Regarding claim 4, Russick’s modified teachings are described above in claim 1 where the combination of Russick, Moore, and Koehl is silent with respect to the predetermined routine further comprises and in response to determining that the malfunction has been rectified, resuming operation of the first pump according to parameters at which the first pump was operating before the controller determined that the part of the pump system associated with the first pump was malfunctioning.
However, Stiles teaches a feedback loop controller for a pump system that discloses continually controlling the pump system (Evident from Figure 1). The resultant combination of continually controlling and checking the system would be such that determining if the malfunction has been rectified after performing at least one of (a) and (b); and in response to determining that the malfunction has been rectified, resuming operation of the first pump according to parameters at which the first pump was operating before the controller determined that the part of the pump system associated with the first pump was malfunctioning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Russick, per Koehl, with the continually checking of Stiles to have the pump system able to recover from fault conditions without a restart.
Regarding claim 8, Russick’s modified teachings are described above in claim 1 but are silent with respect to the controller is further configured to communicate details of the malfunction and whether the predetermined routine was able to rectify the malfunction to a display device.
However, Stiles teaches a pump control system that discloses the use of a display device (Figures 3 and 4 show the display 74 of the keypad 66). The resultant combination would allow the sensed data and conditions of Russick to be shown on the display of Stiles such that the controller is further configured to communicate details of the malfunction and whether the predetermined routine was able to rectify the malfunction to a display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Russick with the display of Stiles to enable the user to visibly check that the system is running correct or faulty.
Regarding claim 26, Russick’s modified teachings are described above in claim 1 but are silent with respect to the predetermined routine further comprises communicating an alert to a display device in response to determining that the malfunction has been rectified.
However, Stiles teaches a pump control system that discloses the use of a display device (Figures 3 and 4 show the display 74 of the keypad 66). The resultant combination would allow the sensed data and conditions of Russick to be shown on the display of Stiles such that the controller is further configured to communicate details of the malfunction and whether the predetermined routine was able to rectify the malfunction to a display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Russick with the display of Stiles to enable the user to visibly check that the system is running correct or faulty.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0262131 (Russick) in view of US 2009/0208345 (Moore) in view of US 9328727 (Koehl) and further in view of US 2011/0118998 (Loose hereinafter).
Regarding claim 7, Russick’s modified teachings are described above in claim 1 but are silent with respect to the first controller is configured to determine when a component of the pump system is nearing its end of life and to communicate an alert to a display device in response to same.
However, Loose teaches a pump system that discloses a controller is configured to determine when a component of the pump system is nearing its end of life and to communicate an alert to a display device in response to same (¶ 29 details the monitoring of life conditions of components). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he controller of Russick with the life left detection of Loose to ensure that no component is pushed past its effective lifespan.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 21, and 26 have been considered but are moot because the new ground of rejection does not rely on the prior combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746